 1

 2

 3                              UNITED STATES DISTRICT COURT
 4                                    DISTRICT OF NEVADA
 5                                               ***
 6    EDWARD GARZA,                                        Case No. 2:18-cv-00995-GMN-BNW
 7                                      Petitioner,
             v.                                                       ORDER
 8
      BRIAN WILLIAMS, et al.,
 9
                                     Respondents.
10

11          Good cause appearing, Petitioner’s Unopposed Motion for Extension of Time (ECF
12   No. 36) is GRANTED. Petitioner has until May 7, 2020, to file an amended petition for writ of
13   habeas corpus.
14          DATED: January 7, 2020
15

16
                                                          GLORIA M. NAVARRO
17                                                        UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28

                                                      1
